Citation Nr: 9918078	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-19 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel




INTRODUCTION

The appellant served on active duty for training from March 
1981 to August 1981, with there being a period of active duty 
for training in June 1984 and various periods of inactive 
duty training between January 1985 and March 1986.   

The appellant's original claim seeking entitlement to service 
connection for an acquired psychiatric disorder was denied in 
an August 1991 rating decision by the New Orleans, Louisiana 
Regional Office (RO) of the Department of Veterans Affairs.  
This denial was upheld by the Board of Veterans' Appeals 
(Board) in an May 1993 decision.

The appellant thereafter appealed the Board's denial of his 
claim of entitlement to service connection for an acquired 
psychiatric disorder to the United States Court of Appeals 
for Veterans Claims (formerly United States Court of Veterans 
Appeals) (Court).  In a memorandum decision entered in 
December 1994, the Court held that the Board had failed to 
provide any support for the medical conclusion that the 
appellant's psychiatric disorder was not the result of an 
injury sustained during inactive duty training.  As such, the 
Court vacated that portion of the May 1993 decision of the 
Board denying the claim for service connection for an 
acquired psychiatric disorder and remanded the matter to 
Board for supplementation of the record with evidence as to 
the etiology of schizophrenia and evidence on whether 
schizophrenia was an injury within the meaning of 38 U.S.C.A. 
§ 101(24) (West  1991). 

Following such development as ordered by the Court, the Board 
again denied the veteran's claim for entitlement to service 
connection for an acquired psychiatric disorder in an October 
1995 decision.  The appellant did not appeal this decision 
and it is therefore final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (1998).

The current matter comes before the Board on appeal from a 
rating decision of the RO in February 1997, which denied 
service connection for an acquired psychiatric disorder, 
classified as paranoid schizophrenia and depression, as not 
well grounded.  The RO also issued a March 1997 rating 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for service connection 
for an acquired psychiatric disorder, classified as paranoid 
schizophrenia and depression.  In light of the prior final 
denial of a claim for service connection for an acquired 
psychiatric disorder, the issue on appeal is properly stated 
as whether new and material evidence has been submitted to 
reopen a claim for an acquired psychiatric disorder.


REMAND

The appellant contends that he is entitled to service 
connection for an acquired psychiatric disorder, claimed as 
depression and schizophrenia.  He alleges that the disorder 
began while he was serving on active duty for training in 
1985.

Private hospitalization records previously considered, reveal 
that he was hospitalized in November 1985 for a brief 
reactive psychosis, after an acute onset of bizarre behavior.  
Service medical records previously considered, reveal that 
the appellant was discharged from the National Guard for a 
mental disorder in December 1985.  He continued to be treated 
from the 1980's through the 1990's for psychiatric problems.

Evidence not previously considered by the RO, includes 
private treatment records through 1997, showing ongoing 
treatment for psychiatric symptoms.

Upon review of the evidence, the Board notes that due process 
considerations exist regarding this claim.  As noted above, 
the claim seeking entitlement to service connection for an 
acquired psychiatric disorder was denied in a prior final 
decision in October 1995.  The most recent rating decision 
denying the veteran's claim for service connection for an 
acquired psychiatric disorder, now classified as depression 
and schizophrenia, is dated in March 1997, and the most 
recent supplemental statement of the case was issued in 
February 1998.  

The Board finds that the case law pertaining to new and 
material evidence has changed since the most recent time this 
matter has been considered by the RO.  Under applicable 
statutory law, "[n]ew and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a) (1998).  The regulations 
pertaining to new and material evidence have been interpreted 
in the case law as requiring a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145  (1991).  First, it must be 
determined whether the additional evidence, submitted since 
the last prior final disallowance, is new and material.  
Second, if such evidence is determined to be new and 
material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  

Historically, a third step was also presented, namely a 
determination as to whether the additional evidence raised a 
reasonable possibility of changing the previous disallowance 
of the claim.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Evans, 9 Vet. App. 273  (1996) (citations omitted).  However, 
in Hodge v. West, 155 F.3d 1356  (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit recently held 
that this third element for new and material evidence (i.e. 
that it raise a reasonable possibility of changing the 
previous disallowance) was not a reasonable interpretation of 
the regulatory provisions pertaining to new and material 
evidence, namely 38 C.F.R. § 3.156(a).  It held that the 
third element imposed a higher burden than was authorized by 
the regulations and, thus, was incorrect to apply.  Hodge v. 
West, 155 F.3d at 1364.

Obviously, the Hodge case was decided after the RO's 
adjudication of this case.  Nevertheless, because the RO's 
decision relied, in part, on an element of the new and 
material evidence analysis that is no longer considered a 
reasonable interpretation of the statutory law governing new 
and material evidence, i.e. 38 C.F.R. § 3.156(a)  (1998), the 
Board finds that this case should be reconsidered by the RO 
prior to appellate review.

Accordingly, in view of the above, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the appellant for 
any psychiatric disorder, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  Following completion of the above 
development, the RO should then re-
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  It is important 
that this analysis be conducted pursuant 
to 38 C.F.R. § 3.156(a) (1998), and in 
light of the United States Court of 
Appeals for the Federal Circuit's 
decision in Hodge, supra.  If, and only 
if, it is determined that the claim 
should be reopened pursuant to 
38 U.S.C.A. § 5108 (West 1991), the RO 
should then undertake a de novo review of 
the entire record to determine if all of 
the evidence, both old and new, warrants 
a grant of entitlement to service 
connection.

3.  In the event the benefit sought is 
not granted, the appellant should be 
provided with a supplemental statement of 
the case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  The appellant 
and his representative should be given 
the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








